AO 245B (Rev.Case
              05/15/2018) Judgment in a Criminal Petty Case
                     3:19-cr-03190-MDD                      (Modified)
                                                        Document         47 Filed 11/10/20 PageID.120 Page 1 of 1                          Page I of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                                                   (For qffenses Cqmmitted On or After November I, 1987)
                                        .V.                                         Case Number: 19CR3190-MDD
                JOSE DAVID ORELLANA-ARDON                                          Chandra Peterson
                                                                                   Defendant's Attorney,--_._··-      -·-- ....··----.


       1                     0.   84328298
: :::::
                                                                                              r ���;��
 IZI pleaded guilty to count(s) l of Misdemeanor Information                                                                               J
                                                                                              L. ............_._...... .-.........._ ......
 □ was found guilty to count(s)                                                              Ci...U / I'\ I J!S I ,,,:c; ! COURT
                                                                                                                      1

                                                                                souTHL:Y', r ,1;;: 1: 11;ia o:· cAuFORNIA
                                                                                BY                                                          DEPUTY
     after a p 1ea of not gm'lty.                                              �,.,.. . .,..,�_.,____..._____
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                               1
                                   (Misdemeanor)
  D The defendant has been found not guilty on count(s)
 £1 · Count(s)         Complaint                                                     is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 TIME SERVED
  IZI Assessment: $10.00 waived IZI Fine: NO FINE
  � Court recommends USMS; ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                               NOVEMBER 11, 2020
                                                                Date of Imposition of Sentence


                                                                                  Ut�\b-�l:___
                                                                                 HONORABLE MITCHELLD.EMBIN
                                                                                 UNITED STATES MAGISTRATE JUDGE
